
	

115 HR 5501 IH: End Corruption in the Northern Triangle Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5501
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2018
			Mrs. Torres introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of State to take certain actions to end corruption in the Northern Triangle
			 region of Central America, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the End Corruption in the Northern Triangle Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Grand corruptionThe term grand corruption means public corruption committed at a high level of government that—
 (A)distorts policies or the central functioning of the country; and (B)enables leaders to benefit at the expense of the public good.
 (3)Northern triangleThe term Northern Triangle means the region of Central America that encompasses the countries of Guatemala, Honduras, and El Salvador.
 (4)Northern triangle countriesThe term Northern Triangle countries means the countries of Guatemala, Honduras, and El Salvador. 3.FindingsCongress finds the following:
 (1)According to the February 9, 2017, Presidential Executive order on Enforcing Federal Law with Respect to Transnational Criminal Organizations and Preventing International Trafficking, transnational criminal organizations are drivers of crime, corruption, violence, and misery, and a comprehensive and decisive approach is required to dismantle these organized crime syndicates and restore safety for the American people..
 (2)Since 2008, the United States has provided more than $1 billion through the Central America Regional Security Initiative in order to address violence, organized crime, and narcotics trafficking and in Central America.
 (3)The 2017 International Narcotics Control Strategy Report stated that corruption within the Salvadoran political system remains a serious problem. (4)According to the same report, in Guatemala widespread corruption permeates public and private institutions and exacerbates the country’s security, governmental, and economic challenges.
 (5)The same report notes that in Honduras, corruption has undermined progress on disrupting and degrading illegal trafficking, because trafficking organizations have infiltrated some military units in active drug corridors.
 4.Sense of CongressIt is the sense of Congress that— (1)systemic corruption constitutes a significant threat to the long-term prospects for democratic governance, prosperity, and security in the Northern Triangle, and is an impediment to United States efforts to reduce the flow of cocaine and other narcotics from South America to the United States;
 (2)the International Commission against Impunity in Guatemala and the Mission to Support the Fight against Corruption and Impunity in Honduras have made important contributions to the fight against corruption in Guatemala and Honduras, respectively; and
 (3)the lack of an international commission against impunity in El Salvador is a limiting factor in efforts to combat corruption in that country.
			5.Anti-corruption strategy
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategy to enhance United States efforts to dismantle systemic corruption in the Northern Triangle.
 (b)ElementsThe strategy shall include the following elements: (1)Diplomatic and financial support for international commissions against impunity.
 (2)Enhanced cooperation with local prosecutors, investigative units within national and local police forces, and revenue and customs authorities of each Northern Triangle country.
 (3)Exchange of information relevant to ongoing criminal investigations, where possible, with local prosecutors and the international commissions against impunity.
 (4)The designations of individuals within the Northern Triangle that meet the requirements for designations under—
 (A)the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.); (B)section 212(a)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)); or
 (C)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).
					6.Report on corruption and narcotics trafficking
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)), shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report regarding corruption and illicit campaign finance in the Northern Triangle.
 (b)Matters To be includedThe report required under subsection (a) shall include— (1)the names of senior government officials in any of the Northern Triangle countries who are known to have committed or facilitated acts of grand corruption or narcotics trafficking;
 (2)the names of elected officials in any of the Northern Triangle countries who are known to have received campaign funds that are the proceeds of narco-trafficking or other illicit activities in the last 2 years; and
 (3)the names of individuals who are known to have facilitated the financing of political campaigns in any of the Northern Triangle countries with the proceeds of narco-trafficking or other illicit activities in the last 2 years.
 (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 7.Central America Regional Security InitiativeNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall make available on the website of the Department of State the total amounts of assistance under the Central America Regional Security Initiative that have been provided to each country within Central America since fiscal year 2008.
		
